Citation Nr: 1541630	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-02 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of heat stroke, to include cognitive impairments and depression.

2.  Entitlement to service connection for a psychiatric disability other than PTSD, other than as a residual of heat stroke.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to November 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a videoconference hearing in October 2013.  A transcript of that hearing is of record. 

In an October 2014 Board remand, the claim was recharacterized to include a claim of entitlement to service connection for a psychiatric disability other than as a residual of heat stroke.  While this case was in remand status, the RO granted service connection for PTSD in a December 2014 rating decision.  Therefore, the PTSD issue is no longer on appeal.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Although the Board sincerely regrets the delay, further development is required before the claims on appeal are adjudicated.  

In the October 2014 remand, the Board ordered further development to determine the etiology of all acquired psychiatric disorders and cognitive impairments present during the period of the claim and whether each of the disorders was related to the Veteran's active service, to include in-service heat stroke.  The Board directed the examination be conducted by a panel of at least two VA neurologists, psychiatrists, or psychologists.  As discussed below, the Board finds the May 2015 VA examination report inadequate for adjudicative purposes.

Review of the May 2015 VA examination report indicates the examination was conducted by one VA psychiatrist.  The examiner found the Veteran to be oriented, receptive, with speech intact, flat and lethargic affect, congruent mood to thought content, and intact memory.  The examiner found no diagnosis of traumatic brain injury (TBI) and diagnosed PTSD and an unspecified depressive disorder that were manifested by symptoms of depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control, and persistent danger of hurting self or others.  The examiner opined that the Veteran's PTSD and depressive disorder caused occupational and social impairment with reduced reliability and productivity and that the symptoms of the diagnoses overlapped and could not be separated.  

The Board finds the May 2015 VA examination report inadequate because the VA examiner failed to account for a January 2010 VA treatment note finding severe cognitive impairment and opining that the severe memory deficits could not be solely attributed to depression when concluding that there was no evidence of a diagnosis of TBI.  In addition, the examiner failed to provide a full opinion with adequate rationale for each psychiatric disorder present during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Specifically, the examiner did not provide an opinion on the etiology of the diagnosis of unspecified depressive disorder or comment on the January 2010 diagnosis of cognitive disorder not otherwise specified versus dementia not otherwise specified.  Moreover, the VA examination was not conducted by a panel of examiners as directed by the October 2014 remand.  Therefore, the case must be remanded for another VA examination.  

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including any VA treatment records from March 2010 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include VA Medical Center treatment records for the time period from March 2010 to the present.

2. Then, the Veteran should be provided an examination by a panel of at least two VA neurologists, psychiatrists or psychologists to determine the nature and etiology of all acquired psychiatric disorders and cognitive impairments present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiners.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiners should identify each acquired psychiatric disorder (other than PTSD) and cognitive impairment that has been present during the period of the claim.  With respect to each such psychiatric disorder and all cognitive impairment present during the period of the claim, the examiners should provide an opinion as to whether there is a 50 percent or better probability that the disorder or impairment originated in service or is otherwise etiologically related to the Veteran's active service, to specifically include whether any such disorder or impairment is related to the in-service heat stroke.   

The examiners are directed to specifically comment on a January 2010 VA treatment record noting that the Veteran's severe memory deficits could not be solely attributed to depression. 

The rationale for all opinions expressed must also be provided.  If the examiners are unable to provide any required opinion, they should explain why.  If the examiners cannot provide an opinion without resorting to mere speculation, they shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiners should identify the additional information that is needed.  

3. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




